UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-61572-CIV-SMITH
RENEL ANTHENOR,

Plaintiff,
vs.

OFFICER 11755, ET AL.,

Defendants.
/

ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

THIS MATTER came before the Court upon the Report of Magistrate Judge [DE-7], in
which she recommends dismissing Plaintiff's Complaint for failure to prosecute and/or failure to
comply with a court order. Plaintiff has not filed objections to the Report of Magistrate Judge.
Having reviewed, de novo, the Report of Magistrate Judge and the record, and given that there are
no objections, it is

ORDERED that:

1) The Report of Magistrate Judge [DE-7] is AFFIRMED and ADOPTED, and
incorporated by reference into this Court’s Order; and

2) Plaintiff's Complaint is DISMISSED.

3) This case is CLOSED.

DONE and ORDERED in Fort Lauderdale, Florida, this ] f day of September, 2019.

 

RODNEY SMITH
UNITED STATE DISTRICT JUDGE

cc: All Counsel of Record
